Citation Nr: 9912467	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  94-18 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
head injury with headaches, ringing of the ears, and 
occasional double vision, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable rating for the residuals of 
a right knee injury with laxity of the lateral collateral 
ligament.

3.  Entitlement to a compensable rating for the residuals of 
a left knee injury.

4.  Entitlement to an increased rating for the residuals of a 
low back injury, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable rating for history of 
sinusitis with polyp.

6.  Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had verified active service from April 1979 to 
September 1992, with evidence of additional service from 
September 1972 to April 1979.

Initially, the Board of Veterans' Appeals (Board) notes that 
following the Board's remand in December 1996, the evaluation 
for the veteran's service-connected residuals of a low back 
injury was increased to 10 percent by a rating decision in 
October 1997.  The veteran has continued his appeal.

In addition, as was previously noted in the Board's remand of 
December 1996, the veteran raised the issue of entitlement to 
service connection for epididymitis at his hearing before a 
member of the Board in September 1996, and as a result, the 
Board referred this issue back to the regional office (RO) 
for proper development.  Since the record does not reflect 
that any such development has occurred, and since this issue 
was again addressed at the veteran's more recent hearing 
before a member of the Board in September 1998, the Board 
would once again refer this issue to the RO for appropriate 
adjudication. 

The Board further notes that the issue of entitlement to a 
compensable rating for history of sinusitis with polyp 
requires additional development as addressed more fully in 
the Remand portion of this decision.  However, with respect 
to the other issues on appeal, the Board finds that the RO 
has made an adequate effort to comply with the remaining 
requests set forth in the December 1996 remand, and that 
these issues are now ready for appellate consideration. 


FINDINGS OF FACT

1.  Residuals of a head injury with headaches, ringing of 
ears, and occasional double vision are manifested by 
subjective symptoms in an unexceptional disability picture 
that are and were associated with brain trauma; the record is 
in equipoise as to whether the separate disability of 
tinnitus, which pre-existed the in service head trauma, is 
due to acoustic trauma rather than brain trauma.

2.  Residuals of a right knee injury with laxity of the 
lateral collateral ligament are manifested by symptoms in an 
unexceptional disability picture that do not more nearly 
approximate and have not more nearly approximated slight 
impairment of the right knee at the time of separation from 
service or at the time of the most recent VA examination.

3. Residuals of a right knee injury with laxity of the 
lateral collateral ligament resulted in slight impairment at 
the time of the November 1992 VA examination.

4.  Residuals of a left knee injury are manifested by 
symptoms in an unexceptional disability picture that do not 
more nearly approximate and have not more nearly approximated 
mild impairment of the left knee.

5.  Residuals of a low back injury are manifested by symptoms 
in an unexceptional disability picture that are not and have 
never been productive of more than characteristic pain on 
motion, or more than slight limitation of motion of the 
lumbar spine.

6.  The veteran's service-connected bilateral hearing loss 
was and is currently manifested by symptoms in an 
unexceptional disability picture that are productive of level 
I hearing in the right ear and level I hearing in the left 
ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a head injury with headaches and occasional 
double vision have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.124a, Diagnostic Code 
8045 (1998).

2. The criteria for a separate 10 percent evaluation for 
tinnitus have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 4.7, 4.87a, Diagnostic Code 6260 (1998).

3.  The schedular criteria for a "staged" 10 percent rating 
for residuals of a right knee injury with laxity of the 
lateral collateral ligament based upon an original claim have 
been met, subject to a determination as to the effective 
dates of such award.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 4.7, 4.71a, Diagnostic Code 5257 (1998); Fenderson 
v. West, 12 Vet. App. 119 (1999).

4.  The schedular criteria for a current 10 percent rating 
for residuals of a right knee injury with laxity of the 
lateral collateral ligament based upon an original claim have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
4.7, 4.71a, Diagnostic Code 5257 (1998); Fenderson v. West, 
12 Vet. App. 119 (1999).

5.  The schedular criteria for a compensable rating for 
residuals of a left knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.71a, 
Diagnostic Code 5257.

6.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a low back injury have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292 and 5295 (1998).

7.  The schedular criteria for a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.85, Diagnostic Code 
6100 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of a Head Injury with Headaches, Ringing of the 
Ears, and Occasional Double Vision

Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

Purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under DC 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under DC 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
DC 8045 (1998).

Diagnostic Code 6260 provides a 10 percent evaluation for 
tinnitus which is persistent as a symptom of head injury, 
concussion or acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic 
Code 6260.  This 10 percent evaluation is the maximum 
schedular rating available under this Diagnostic Code.

A review of the history of this disability shows that service 
connection was granted with a 10 percent rating assigned by a 
May 1993 rating decision, based on service medical records 
and Department of Veterans Affairs (VA) medical examination.  
It is noted that service medical records were found to 
indicate that the veteran sustained multiple injuries in a 
helicopter crash during the invasion of Grenada, including a 
head injury with unconsciousness.  January 1978 records were 
found to reveal complaints of chronic tinnitus, and decreased 
hearing in the right ear.  An audiometric evaluation in 
January 1978 showed mild high frequency nerve type loss in 
each ear.  Subsequent audiometric evaluations continued to 
reveal hearing loss.  At his retirement examination, the 
veteran complained of double vision and diagnoses included 
high frequency hearing loss.

VA medical examination in November 1992 revealed that the 
veteran reported headaches and tinnitus, and that his 
headaches occurred once every three months and were rather 
piercing and severe.  There was also occasional double 
vision.  It was noted that the veteran hit his forehead and 
fractured his right orbit as a result of the incident in 
Grenada.  VA neuropsychiatric examination revealed a 
diagnosis of head injury with residual headache and 
occasional double vision, and VA general medical examination 
revealed a diagnosis that included occasional disturbance of 
the vision in the right eye, subjective, non-disfiguring scar 
of the right orbit, and ringing in both ears.

At the veteran's hearing before a member of the Board in 
September 1996, the veteran testified that he had experienced 
short-term memory loss as a result of the head injury he 
sustained in the helicopter crash in Grenada in 1983 
(transcript (T.) at pp. 14-15).  He would also intermittently 
experience stammering for a period of several seconds (T. at 
p. 16).  The veteran's spouse described her background as a 
nurse and her familiarity with the veteran's condition (T. at 
pp. 17-21).  She noted that the veteran would experience 
momentary disorientation on almost a daily basis (T. at p. 
21).  The veteran complained of persistent tinnitus (T. at p. 
25).

At a VA social survey in January 1997, the veteran reported 
that his memory had become poor over the previous months and 
he attributed this to traumatic brain disease as a result of 
a head injury he sustained in a helicopter crash in Grenada.  
His wife offered additional examples of the veteran's recent 
forgetfulness.  For the previous one and a half years, the 
veteran operated a consulting firm along with a partner.  
Because of his memory loss, he was having difficulty carrying 
out his duties, and it was the examiner's impression that the 
veteran's head injury had severely diminished his income 
producing capacity.  During the course of the interview, the 
veteran noted the onset of his double vision which he 
reportedly experienced on at least a daily basis.  With the 
veteran complaining of continuing headaches and intermittent 
double vision, the veteran was encouraged to contact his 
local physician. 

VA mental disorders examination in July 1997 indicated the 
veteran's history of being involved in a helicopter crash in 
1982, after which he was unconscious for a prolonged period 
of time.  Since that time, the veteran indicated that he had 
had occasional diplopia that was not as severe as before, and 
weekly headaches which were sometimes sharp and sometimes 
dull and steady.  The veteran's wife indicated that the 
veteran had significant problems with memory.  VA examination 
in 1992 by Dr. R. was noted to have produced diagnoses of 
head injury, residual headaches, and occasional double 
vision.  Objective examination demonstrated that both remote 
and recent memory appeared to be somewhat impaired.  The 
diagnoses were probable organic mental syndrome which was not 
indicated to be found on psychological testing, closed head 
injury, and headaches secondary to head injury.

Psychological evaluation conducted at the request of the RO 
in August 1997 revealed the veteran's history of head injury 
in a helicopter crash in Grenada and his then-current work as 
a manager of a publishing company and as the part-owner of a 
company that produced a coating product.  The veteran 
indicated that he was troubled by problems with 
forgetfulness, and the results of tests administer at this 
time were interpreted to be negative for psychiatric 
disorder.  In addition, there was no thought disorganization, 
fragmentation or other deterioration in mental status to 
account for the veteran's neurological complaints (beyond 
very mild histrionic traits).  The diagnostic impression 
included mild histrionic traits.

VA visual examination in July 1997 revealed that the veteran 
reported a right orbital fracture in October 1982 which had 
reportedly caused diplopia.  Visual acuity on the right was 
20/15 and on the left, 20/15.  A photograph was taken of the 
veteran's facial scars.  The assessment included occasional 
diplopia secondary to injury in Grenada.

At the veteran's hearing before a member of the Board in 
September 1998, the veteran testified that since his previous 
hearing there had not been much change as far as his double 
vision and headaches (T. at p. 4).  Although the veteran was 
not aware of any tinnitus at the time of then-recent 
audiometric examination, he indicated that he continued to 
experience tinnitus on a regular basis (T. at pp. 4-6).  In 
addition, he would continue to experience double vision at 
the rate of 2 or 3 times a day for which he would close his 
eyes and/or wear glasses (T. at p. 7).  The double vision 
occurred at about the same frequency as it did at the time of 
the previous hearing (T. at p. 9).  He also noted that there 
had not been any significant change in the frequency and 
intensity of his headaches that occurred at the rate of one 
or two per week (T. at p. 9).  The veteran indicated that his 
wife complained that he would play the radio and television 
too loud, and that he was "deaf" (T. at p. 17).


Analysis

A review of the evidence of record reveals that the veteran's 
residuals of a head injury with headaches, ringing of ears, 
and occasional double vision have and continue to be related 
to the veteran's brain trauma in service.  The positive 
evidence in support of the claim comprises primarily the 
veteran's own evidentiary assertions concerning his symptoms, 
the comments by the individual who performed the social 
survey and testimony by the veteran's spouse who is a nurse 
and thus has some medical credentials.  The VA examination in 
July 1997 resulted in a diagnosis of probable organic mental 
syndrome; however, psychological testing has failed to 
confirm an organic mental disorder or a psychiatric disorder 
(apart from mild histrionic traits).  The Board has no doubt 
about the good faith of the evidence offered in support of 
the claim by the veteran and his spouse, and has also noted 
that the social survey incorporated an opinion that the head 
injury had severely diminished the veteran's income producing 
capacity.  The schedular criteria, however, require that 
there must be something more than subjective complaints to 
support a rating in excess of 10 percent under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.  In other words, the evidence 
as to subjective manifestations, including the testimony and 
the social survey, is not sufficient by itself to support a 
higher rating.  Accordingly, in light of the lack of a 
diagnosis of multi-infarct dementia associated with brain 
trauma, or objective support for the subjective complaints, 
the Board is precluded from consideration of a rating in 
excess of 10 percent under 38 C.F.R. § 4.130, Diagnostic Code 
9304 (1998), and the residuals of headache and occasional 
double vision must be rated at 10 percent and no more.  
38 C.F.R. § 4.124a, Diagnostic Code 8045.  As a consequence, 
the Board finds that further remand of this issue for further 
consideration on the part of the RO of both the old and new 
criteria for dementia due to brain trauma under Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), is not necessary since the 
medical evidence of record does not warrant consideration of 
either the old or new criteria for any rating in excess of 10 
percent. 

On the other hand, the record reveals a diagnosis of tinnitus 
prior to the veteran's head injury and although subsequent VA 
examination has not distinguished this disability from the 
veteran's brain trauma, it has also not specifically related 
it as secondary to the veteran's in-service head injury for 
which he is now being compensated under Code 8045.  In 
addition, the Board notes that Diagnostic Code 6260 provides 
for a 10 percent rating for tinnitus which is persistent as a 
symptom of head injury, concussion or acoustic trauma, and it 
has been held that it is possible for a veteran to have 
separate and distinct manifestations from the same injury and 
that separate ratings could be assigned, unless the 
conditions constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14 (1998).  Estaban v. 
Brown, 6 Vet. App. 259 (1994).  Therefore, resolving any 
doubt in the appellant's favor as to whether the veteran's 
tinnitus is a manifestation of separate and distinct 
disability, the Board finds that the record does justify the 
granting of a 10 percent evaluation for tinnitus.  38 C.F.R. 
§ 4.7.  In summary, the only current basis on which to afford 
a rating in excess of 10 percent for this disability is based 
on the veteran's tinnitus.

There is also no basis for an increased evaluation under 
38 C.F.R. § 3.321.  As to the disability picture presented, 
the Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b). More specifically, the record does not reflect 
any recent or frequent hospital care, and any interference in 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  Although the veteran has indicated that he has 
daily problems associated with short-term memory, occasional 
double vision, and headaches, the 10 percent rating currently 
assigned accounts for what is considered the average 
impairment of earning capacity for veterans with this type of 
disability.  In sum, the regular schedular criteria are shown 
to provide adequate compensation in this case, and 
consequently, a higher rating on an extraschedular basis is 
not warranted.

With respect to the granting of a 10 percent rating for 
tinnitus, it should be noted that when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the favorable action granting 
an increased rating is not prejudicial.

The Board further notes that this determination is based not 
only upon the current level of the veteran's residuals of a 
head injury, but on the level of disability at the time of 
the veteran's disagreement with the initial evaluation 
assigned to this disability in May 1993.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Should the severity of this 
disability increase in the future, he may apply for an 
increased rating.


II.  Residuals of a Right and Left Knee Injury

Background

The Board finds that these claims are also well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629.

The limitation of motion of the knee joint is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261 (1998), based 
upon limitation in flexion and/or extension of the leg.  
Under Diagnostic Code 5260, a 30 percent rating is provided 
for limitation of flexion of the leg to 15 degrees, a 20 
percent rating for flexion limited to 30 degrees, a 10 
percent rating for flexion limited to 45 degrees, and a 
noncompensable rating for flexion limited to 60 degrees.  
Under Diagnostic Code 5261, a 30 percent rating is provided 
for extension of the leg limited to 20 degrees, a 20 percent 
rating where extension is limited to 15 degrees, a 10 percent 
rating where extension is limited to 10 degrees and a 
noncompensable rating where extension is limited to 5 
degrees.

Impairment of the knee may also be rated under Diagnostic 
Code 5257.  Under that Code, impairment of the knee, such as 
with recurrent subluxation or lateral instability, is 
assigned a 10 percent evaluation when slight.  A 20 percent 
evaluation is assigned when the impairment of the knee is 
moderate in degree.  A 30 percent evaluation is assigned when 
the impairment of the knee is severe in degree.  38 C.F.R. 
Part 4, Diagnostic Code 5257.  "This DC [Diagnostic Code 
5257] is not predicated on loss of range of motion and thus 
[38 C.F.R.] §§ 4.40 and 4.45 with respect to pain, do not 
apply."  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The history of these disabilities reveals that service 
connection was also granted for residuals of a right knee 
injury with laxity of the lateral collateral ligament and 
residuals of a left knee injury by the May 1993 rating 
decision with noncompensable evaluations based on service 
medical records and VA medical examination.  Service medical 
records were found to show that the veteran sustained knee 
injuries as a result of the helicopter crash in Grenada, and 
that during December 1975, there was thought to be a meniscal 
tear of the right knee.  In 1983, there was thought to be a 
ligament tear of the left knee.  At the time of the 
retirement examination, the veteran had complaints relative 
to the joints and knees.  VA medical examination in November 
1992 revealed that the veteran reported that his knees were 
sore at times, the right knee reportedly swelled with 
repeated stress, and that X-rays did not show joint changes.  
Clinically, there was slight laxity of the collateral 
ligament of the right knee.  There was no difficulty 
indicated on examination of the left knee.  The diagnosis 
included residuals of injuries to both knees with laxity of 
the right lateral collateral ligament.

At the time of his hearing before a member of the Board in 
September 1996, the veteran testified that he injured both 
knees in the helicopter crash in Grenada, and that he wore a 
brace on his right knee for several months (T. at p. 28).  He 
further indicated that he had had continuous problems with 
his right knee since then with the knee giving out when 
walking or climbing a ladder and continuous weekly sharp pain 
(T. at pp. 29-30).  He noted that the problem with his right 
knee had gradually gotten worse in both pain and frequency 
(T. at p. 30).  His left knee problems also began in Grenada, 
and he indicated that his left knee was not as bad as his 
right (T. at p. 31).  Although the pain had been continuous 
and was on a weekly basis, the knee did not give out and the 
pain was a little less (T. at p. 31).  He experienced monthly 
numbness in the right knee and it had given way three to four 
times over the previous year (T. at p. 32).  The pain in the 
right knee was on the outside of the knee, and his spouse 
indicated that it affected his gait (T. at p. 34).  The 
veteran also noted that he experienced different wear on his 
shoes (T. at p. 34).

VA joints examination in July 1997 revealed that the veteran 
reportedly hurt both knees as a result of the crash in 
Grenada, and that the veteran believed that he had 
hyperextension injuries.  The knees continued to hurt and he 
avoided running.  No swelling or deformity was noted.  In 
addition, although there was bilateral crepitus, there was 
full range of motion of the knees bilaterally.  X-rays were 
also noted to reveal negative findings.  The diagnosis was 
hyperextension injuries to the knees.

At the veteran's hearing in September 1998, the veteran 
indicated that he had experienced a little bit of improvement 
in the condition of his right knee since his previous hearing 
in September 1996 (T. at pp. 10-11).  With medication, he 
still had pain in his knees, but nowhere near the intensity 
that he had had before, and the left knee was about the same 
as before (T. at p. 11).  The veteran would continue to 
experience right knee pain on a daily basis (T. at pp. 12-
13).  He also continued to have instability in the right knee 
(T. at pp. 12-13).  There was no instability in the left 
knee, but there was pain on motion and pain on weight bearing 
(T. at p. 21).  


Analysis

The Board has also reviewed the evidence with respect to 
these claims, and first recognizes that the veteran's right 
and left knee disabilities are currently rated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
which the Board finds to be the appropriate Diagnostic Code 
for the evaluation of these disabilities.  This Code provides 
that for "knee, other impairment of: recurrent subluxation 
or lateral instability," a 10 percent rating is warranted 
for "slight" impairment, and a 20 percent rating is 
warranted for "moderate" impairment. The highest schedular 
rating under this Code of 30 percent is provided for 
"severe" impairment.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint involved (DC 5200 etc.), and the application 
of limited range of motion Diagnostic Codes would not result 
in an increased rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261, and Johnson v. Brown, supra.  The criteria 
for application of an increased rating under Diagnostic Codes 
5256 or 5262 have not been met because there has been no 
finding or diagnosis of ankylosis of the right or left knee 
or impairment of the tibia and fibula by any competent 
medical evidence.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262.  Therefore, the Board concludes that the only 
Diagnostic Code which may afford the veteran an increased 
rating based on the medical evidence which is currently of 
record would be Diagnostic Code 5257, which would permit a 10 
percent evaluation for "slight" impairment of the veteran's 
right or left knee.

The veteran has indicated that both of his knees are 
symptomatic under certain specific circumstances, with more 
problems being associated with the right knee.  These include 
running, walking, and climbing ladders.

With respect to level of disability demonstrated with respect 
the veteran's knees since service, the record shows the 
veteran reported the presence of pain in the knees since his 
injury in Grenada at the examination for retirement in July 
1992, but the clinical evaluation was described as normal.  
The VA examination of the veteran's knees in November 1992 
disclosed slight laxity of the lateral collateral ligament of 
the right knee, but no objective indication of any impairment 
of the left knee.  More recently, the veteran's spouse 
reports the veteran exhibits a slight limp, and the most 
recent VA examination demonstrated bilateral crepitus.  
Objective examination has consistently revealed no limitation 
of motion as to either knee, and the recent VA examination 
disclosed no objective evidence or laxity of either knee.    

In summary, while there has been persistent subjective 
complaints of pain, examination has revealed no objective 
findings of pain or tenderness, limitation of motion or 
laxity, except as to the right knee on the November 1992 VA 
examination.  Reviewing this record in light of Fenderson, 
there is no basis for assignment of a compensable evaluation 
for the left knee at any time in light of the wholly negative 
objective findings as to any discernible disability at the 
examination for separation and the two post service VA 
examinations.  The only question is whether the findings of 
slight laxity of one right knee ligament in November 1992 is 
sufficient to support the assignment of a "staged rating" 
under code 5257.   The Board views this as a very close call 
in light of the absence of any findings of laxity on the 
examinations before and after November 1992, and the minimal 
findings in November 1992.  Resolving doubt in favor of the 
claimant, however, the Board concludes that a "staged rating 
of 10 percent under code 5257 for the right knee only may be 
assigned.  It is for the RO to fix the effective date of this 
award in the first instance.  By way of guidance, the Board 
believes that the RO must take account of the negative 
finding at the separation examination and the negative 
findings on the recent VA examination in assessing the date 
when entitlement arose to the rating, and as to whether 
entitlement continued to exist after the last examination.  

The Board does not find that the veteran is entitled to an 
increased evaluation under 38 C.F.R. § 3.321.  As was the 
case with the veteran's residuals of head injury, the Board 
cannot conclude that the disability picture as to the 
veteran's knees is so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria. 38 C.F.R. § 3.321(b).  While the 
record does reflect constant and recent complaints from the 
veteran with respect to his knees, there has been no recent 
or frequent hospitalization for these disabilities.  In 
summary, the Board finds that the record does not indicate an 
exceptional or unusual disability picture so as to warrant an 
extraschedular rating, and that consequently, a higher rating 
on an extraschedular basis for either the right or left knee 
is also not warranted.

The Board again notes that this determination is based not 
only upon the current level of disability produced by the 
veteran's residuals of right and left knee injury, but on the 
level of disability at the time of the veteran's disagreement 
with the initial evaluation assigned to these disabilities in 
May 1993.  See Fenderson v. West, supra.  Should the severity 
of this disability increase in the future, he may apply for 
an increased rating.


III.  Residuals of a Low Back Injury

Background

The Board finds that this claim is also well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629

The RO has assigned a 10 percent evaluation for lumbosacral 
strain in accordance with the criteria set forth in the VA 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Diagnostic Code 5295 provides for the 
evaluation of lumbosacral strain.  Where there are slight 
symptoms only, a noncompensable evaluation is provided.  
Where there is characteristic pain on motion, a 10 percent 
evaluation is provided.  Where there are muscle spasms on 
extreme forward bending, with loss of lateral motion 
unilaterally in a standing position, a 20 percent evaluation 
is provided.  Where there are severe symptoms with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is provided.

The appellant's low back disorder can also be evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292, which provides for 
the evaluation of limitation of motion of the lumbar spine.  
Where limitation of motion is slight, a 10 percent evaluation 
is provided.  Where limitation of motion is moderate, an 
evaluation of 20 percent is provided.  When limitation of 
motion is severe, an evaluation of 40 percent is provided.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

The history of this disability shows that service connection 
was also granted by the rating decision of May 1993 with a 
noncompensable rating based on service medical records and VA 
medical examination.  Service medical records were found to 
show that the veteran began to have strains to the low back 
in the 1970's.  At the time of his retirement examination, 
the veteran had complaints related to the back.  Clinically 
he was normal.  VA X-rays in November 1992 were interpreted 
to reveal negative findings.  At the time of VA general 
medical examination in November 1992, the veteran indicated 
that he attributed his low back pain to the crash during 
service and to 16 years of carrying rucksacks.  The range of 
lumbar spine motion was found to be normal.  The diagnosis 
included residuals of injury to the low back manifested by 
low back pain.  

At the veteran hearing in September 1996, the veteran 
indicated that his back problem originally arose in Grenada, 
and that he had had frequent problems with his back since 
that time (T. at pp. 35-36).  These problems occurred on a 
monthly basis and there was one occasion when the pain 
required the veteran to be taken to the hospital (T. at p. 
36).  Once every several months, he would have to lie down in 
order to relieve his back pain (T. at p. 37).  Since the 
incident when the veteran was taken to the hospital, the 
veteran's spouse recalled two additional incidents of extreme 
pain (T. at pp. 38-39).

VA spine examination in July 1997 revealed that the veteran 
reportedly hurt his back in Grenada in October 19[8]3 and 
apparently had a strained back.  He further related that his 
back continued to hurt and that pain was brought on by 
sitting, bending, and stopping.  X-rays of the lumbar spine 
revealed negative findings.  Examination of the lumbar spine 
revealed full range of motion and there were no findings of 
neurological involvement.  The diagnosis was lumbosacral 
strain.

A supplemental statement of the case, issued in October 1997, 
increased the evaluation for this disability to 10 percent, 
effective October 1992.

At the veteran's hearing in September 1998, the veteran 
testified that there had also not been any significant change 
in his back since his previous hearing in September 1996 (T. 
at p. 14).  During approximately one-third of the day, he 
would experience back pain, and the pain would vary (T. at 
pp. 14-15).  


Analysis

The Board has reviewed all pertinent evidence of record.  As 
was already noted, the veteran's low back disability is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Diagnostic Code 5295 provides 
a 20 percent evaluation for lumbosacral strain with muscle 
spasm on extreme forward bending, with loss of lateral motion 
unilaterally in a standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 provides a 20 percent evaluation for 
limitation of motion of the lumbar spine which is moderate in 
degree.  As degenerative arthritis has not been established 
by X-ray findings, 38 C.F.R. § 4.71a, Diagnostic Code 5003 is 
not applicable, however, even if it were, it is noted that 
this Diagnostic Code would not afford any higher evaluation 
since degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint involved 
(DC 5200 etc.).

The clinical findings demonstrate that the appellant 
generally has full range of motion of the lumbar spine with 
exhibited symptomatology representing no more than 
characteristic pain on motion of the lumbar spine.  While 
historical complaints of back pain have been noted by the 
veteran since service separation, VA examination in and after 
November 1992 has not revealed any objective evidence of pain 
or muscle spasm.  

Despite the minimal objective findings demonstrated in the 
record, the October 1997 supplemental statement of the case 
increased the veteran's evaluation to 10 percent based on 
characteristic painful or limited motion, effective October 
1992.  The diagnostic criteria for lumbosacral strain provide 
for a 10 percent rating for "characteristic pain" on motion, 
and the diagnostic criteria do not quantify the amount of 
"characteristic pain" required to support a 10 percent 
schedular rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The Board has considered the provisions of 38 C.F.R. § 4.40, 
which provides, in essence, that functional loss may be due 
to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion, and 38 C.F.R. § 4.45 (1998), which directs that 
the "factors of disability" affecting the joints include pain 
on movement and weakened movement.  However, while the Board 
does not doubt the presence of pain, the Board finds that its 
severity is not shown by this record to be productive of 
functional impairment of the quality or extent that would 
more nearly approximate the criteria for a 20 percent 
evaluation under Diagnostic Code 5295 for lumbosacral strain 
with muscle spasm on extreme forward bending, with loss of 
lateral motion unilaterally in a standing position, or a 20 
percent evaluation under Diagnostic Code 5292 for limitation 
of motion of the lumbar spine which is moderate in degree. 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292 and 5295.  

VA regulations require that a finding of dysfunction due to 
pain must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant...."  38 C.F.R. § 
4.40.  See Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  
The record contains no confirmation objectively of "adequate 
pathology" of a degree of functional impairment beyond that 
contemplated by a 10 percent evaluation.  As the weight of 
the evidence is plainly against the award of a rating in 
excess of 10 percent, there is no basis for such an award 
under the doctrine of reasonable doubt.  38 C.F.R. § 5107.

38 C.F.R. § 3.321 also does not provide a basis for an 
increased evaluation as the record does not indicate an 
exceptional or unusual disability picture so as to warrant an 
extraschedular rating for this disability under 38 C.F.R. 
§ 3.321(b).

Once again, the Board notes that this determination is based 
not only upon the current level of the veteran's residuals of 
low back injury, but on the level of disability at the time 
of the veteran's disagreement with the initial evaluation 
assigned to these disabilities in May 1993.  See Fenderson v. 
West, supra.  Should the severity of this disability increase 
in the future, he may apply for an increased rating.


IV.  Bilateral Hearing Loss

Background

The Board finds that this claim is also well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629

Evaluations for loss of hearing acuity are based upon the 
results of modern and scientific testing at approved 
facilities.  This testing is performed under controlled 
conditions to measure the degree of organic hearing 
impairment and the results of that testing are then compared 
to the schedular criteria which are designed to reflect, as 
nearly as possible, the average functional impairment due to 
the hearing loss in everyday situations.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Codes 6100 to 6110 (1998).

The history of this disability reflects that service 
connection was granted by the Board in a decision dated in 
December 1996 with a noncompensable evaluation based on 
service medical records and the veteran's hearing testimony 
in September 1996, at which time it was noted that the 
records demonstrated bilateral hearing loss during service 
and continuing complaints of persistent tinnitus.  January 
1978 records were found to reveal complaints of chronic 
tinnitus, and decreased hearing in the right ear.  

An audiometric evaluation in January 1978 showed mild high 
frequency nerve type loss in each ear.  Subsequent 
audiometric evaluations continued to reveal hearing loss.  

The veteran was afforded an audiometric evaluation in 
conjunction with this retirement examination in July 1992, at 
which time the right ear had auditory thresholds of 10, 10, 
5, 20, 50, and 50 decibels (retest results were noted to be 
15, 5, 5, 20, 55, and 55) at the frequencies of 500, 1000, 
2000, 3000, 4000, and 6000 Hertz.  The left ear had auditory 
thresholds of 10, 10, 25, 50, 45, and 45 decibels (retest 
results were noted to be 10, 5, 5, 20, 40, and 40) at the 
same frequencies.  The diagnoses included high frequency 
hearing loss.

The Board determined that the record clearly indicated that 
the veteran developed bilateral hearing loss during active 
service and that the hearing loss measured at the July 1992 
discharge examination met the requirements of 38 C.F.R. 
§ 3.385 (1998), in that the veteran's right ear had an 
auditory threshold of 50 decibels at 4000 Hertz, and his left 
ear had auditory thresholds of 50 and 45 decibels at 3000 and 
4000 Hertz.

On the authorized audiological evaluation in March 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
45
LEFT
10
10
0
15
35

Speech audiometry revealed speech recognition ability of 98 
percent in each ear.  The examiner concluded that the hearing 
on the left was within normal limits whereas there was slight 
high frequency sensorineural hearing loss on the right.

A rating decision assigned a noncompensable rating for this 
disability, effective October 1992.

At the time of his most recent hearing before the Board, the 
veteran testified that while he did not experience tinnitus 
at the time of his most recent VA audiometric examination, he 
continued to experience this condition on a persistent basis 
(T. at pp. 5-6). 


Analysis

Audiometric evaluation at the time of retirement examination 
in July 1992 revealed pure tone threshold average of 21 on 
the right ear and 18 on the left, and audiometric examination 
in March 1997 revealed pure tone threshold average 19 on the 
right and 15 on the left.  Speech recognition ability in 
March 1997 was found to be of 98 percent in each ear.  Under 
VA schedular standards, these results reveal that the 
veteran's hearing acuity in the right and left ear at 
retirement and in March 1997 was at level I.  Bilateral 
hearing loss classified at level I in each ear is 
noncompensable.  38 C.F.R. § 4.85, Code 6100 (1998).  While 
the Board has considered the subjective evidence concerning 
the impairment the appellant experiences due to his hearing 
disability, the Board finds that the objective testing must 
be accorded by far the greatest weight in assessing the 
impact of the hearing disability on average occupational 
functioning.  The Board, therefore, concludes that 
entitlement to a compensable schedular evaluation for the 
appellant's bilateral hearing loss is not established.

In addition, as the United States Court of Appeals for 
Veterans Claims (previously the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") has pointed out, the assignment of a disability 
rating for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The Board notes that the record also does not indicate an 
exceptional or unusual disability picture so as to warrant an 
extraschedular rating for this disability under 38 C.F.R. 
§ 3.321(b).

Once again, it is noted that this determination is based not 
only upon the current level of the veteran's bilateral 
hearing loss, but on the level of disability at the time of 
the veteran's disagreement with the initial evaluation 
assigned to this disability in October 1997.  See Fenderson 
v. West, supra.  Should the severity of this disability 
increase in the future, he may apply for an increased rating.


ORDER

A rating in excess of 10 percent for residuals of a head 
injury with headaches, ringing of ears, and occasional double 
vision, is granted.

An increased ("staged") ratings for residuals of a right 
knee injury with laxity of the lateral collateral ligament is 
granted, subject to further adjudicative action as to the 
fixing of effective dates.

Increased ratings for residuals of a left knee injury, 
residuals of a low back injury, and bilateral hearing loss, 
from October 1992, are denied.


REMAND

With respect to the remaining issue of entitlement to an 
increased evaluation for history of sinusitis with polyp, the 
Board notes that while this disability was most recently 
evaluated under the new criteria for respiratory disorders, 
38 C.F.R. § 4.97 (1998), Karnas v. Derwinski, supra, and the 
recent case of Fenderson v. West, supra, require that certain 
procedural defects be corrected prior to appellate review of 
this matter.  38 C.F.R. § 19.9 (1998).  More specifically, in 
its original September 1993 statement of the case, the RO 
appropriately considered the old rating criteria applicable 
to this disability which were in effect prior to October 7, 
1996.  Thereafter, in a supplemental statement of the case 
issued in October 1997, the RO considered only the rating 
criteria in effect after October 7, 1996.  Therefore, the 
Board finds that the veteran is entitled to a new SOC and 
that prior to its issuance, the RO should readjudicate the 
issue of entitlement to a higher rating for sinusitis in 
light of the rating criteria in effect for this disorder both 
before and after October 7, 1996.  See 38 C.F.R. § 4.97 
(1998).

The readjudication of the claim must proceed in light of the 
determination of the Court that where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to a veteran applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  Marcoux v. Brown, 
9 Vet. App. 289 (1996); Karnas v. Derwinski, supra1 Vet. 
App. 308 (1991); see also VAOPGCPREC 69-90 (O.G.C. Prec. 69-
90).  Thus, the veteran's initial rating for the veteran's 
history of sinusitis with polyp must be readjudicated based 
on the old and, with the qualification discussed below, the 
new rating criteria to determine which version is more 
favorable to the appellant. 

In the recent case of Rhodan and Haywood  v. West, 12 Vet. 
App. 55 (1998), the Court held that 38 U.S.C.A. § 5110(g) 
(West 1991) prohibited the retroactive application of the 
revised criteria for rating mental disorders to award or 
increase a disability rating prior to the effective date of 
"the Act or administrative issue."  Accordingly, the Court 
held that "for any date prior to November 7, 1996, the Board 
could not apply the revised mental disorder rating schedule 
to a claim."  12 Vet. App. at 57.  Consequently, pursuant to 
Rhodan, it is likely that the effective date of an increased 
rating under the revised criteria for respiratory disorders 
could not be awarded prior to October 7, 1996, the effective 
date of the change in the rating criteria.  

In the instant case, the RO has not had an opportunity to 
reconsider the initial rating assigned to the veteran's 
sinusitis in light of both old and new rating criteria.  More 
importantly, the appellant has not had an opportunity to 
enter evidence or argument to establish entitlement to an 
increased initial disability rating under both the old and 
new criteria.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The veteran should be permitted to 
submit additional argument or evidence in 
support of his claim.

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for sinusitis with 
polyp.  Any medical records other than 
those now on file pertaining to this 
disability should be obtained and 
associated with the claims folder.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim for an 
increased evaluation for history of 
sinusitis with polyp from the date of 
original service connection based on all 
applicable old and new rating criteria.  
In light of the above discussion as to 
the issue of an increased evaluation for 
service-connected history of sinusitis 
with polyp, the RO may evaluate the 
disability from October 1992 to October 
7, 1996, under the criteria in effect 
prior to October 7, 1996, and then 
evaluate the disability after October 7, 
1996 under both the old and the new 
criteria, and assign the rating under the 
criteria which is most favorable.

4.  The RO must also provide the veteran 
with a statement of the case as to the 
issue of entitlement to a higher original 
rating for history of sinusitis with 
polyp.  Thereafter, the veteran must file 
a timely substantive appeal as to this 
issue prior to the return of this matter 
to the Board.  If the veteran does not 
file a timely substantive appeal as to 
this issue, it will not be considered a 
proper subject for appellate 
consideration.  

5.  The RO must enter a determination as 
to the effective dates of the award of a 
"staged" 10 percent evaluation for the 
right knee disability under code 5257.  
See Fenderson, supra.  The veteran and 
his attorney should be notified of that 
determination and of their appellate 
rights according to normal adjudicative 
procedures.  The case law at this time 
would appear to dictate that a separate 
notice of disagreement with respect to 
the effective dates of an award of a 
"staged" rating must be entered in 
order to obtain appellate review of that 
determination by the Board.  Grantham v. 
Brown, 114 F.3d 1156 (1997); Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to these issues.  The appellant need take no 
action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

